Exhibit 10.1

 [logo2.jpg]

 

 



 

Paul P. Rome

 

 

 

Dear Paul:

 

I am very pleased to confirm our offer to you for the Chief Operating Officer
(COO) position with Sajan, Inc. at the Company’s headquarters in River Falls,
WI. We are confident that your background and leadership skills will complement
Sajan’s culture and that you will enhance our market position as well as
successfully promote the company’s vision.

 

This offer is contingent on the successful completion of a background check
conducted in accordance Sajan’s background check policy, which includes
criminal, credit, employment and/or reference checks.

 

The terms of this offer are summarized below. Please note that all dollar
figures are pre-tax:

 

1.Position and Duties. You will be the COO, reporting to the Chief Executive
Officer. You will be responsible for performing the customary duties and
responsibilities for your position as well as any other duties reasonably
assigned to you that are consistent with your position and title.

 

2.Start Date. Projected start date to be mutually agreed upon by the candidate
and the Company.

 

3.Base Salary. You will initially receive a bi-monthly salary of $7,291.67,
which is equivalent to $175,000 on an annual basis. Your base salary will be
paid in accordance with the Company’s normal payroll practices and will be
reviewed as provided in the Section entitled “performance Review” below.

 

4.Short Term Inventive Plan (“STIP”). You will participate in the STIP that
begins on your first date of employment pursuant to the terms and conditions set
forth in the STIP details. The STIP is based on the company EBITDA goals as
approved by the board of directors. Each of the 4 quarters of the year stand on
their own and result in a separate calculation of the funding available for the
bonus pool. Your maximum bonus percentage is 50% of your eligible earnings
received quarterly, as determined in accordance with the STIP.

 

5.Stock Options. You will be granted an option to purchase 18,000 shares of
Sajan common stock at fair market value. This grant will be in accordance with
the applicable Sajan option plan and a written Stock Option Agreement to be
entered into between you and Sajan. These options are pending Board approval.

 

6.Benefits. The Company currently offers a competitive benefits program,
including medical, dental and life insurance, paid vacation (7 weeks), paid
holidays, 401 (k) plan with company match and contribution, short and long-term
disability, FSA, HSA, EAP and other various company-sponsored recreational and
cultural activities.

 



--------------------------------------------------------------------------------





 

 

 [logo2.jpg]

 

 

 

7.Code of Ethics and Business Conduct and Personal Conduct. As a condition of
employment, Sajan expects each employee of the Company and its subsidiaries and
affiliates to abide by its standards of conduct. Please review the Code of
Ethics and Business Conduct and Statement on Personal Conduct as listed in the
US Employee Handbook. Upon commencement of your employment and annually
thereafter, you will be required as a condition of employment to review and sign
the Code of Ethics and Business Conduct (found within the Employee Handbook) to
acknowledge your compliance.

 

8.Performance Review. Your performance will be evaluated at least annually, per
our Standard Operating Procedure. If a compensation change is warranted, the
change will be effective in April of each year (or at such other time as
provided by the Comp Committee).

 

9.U.S. Work Eligibility. The Company is required by federal law to prove your
eligibility to work in the United States. As a condition of employment, you will
be required to complete an I-9 form and/or otherwise provide documentation
demonstrating your eligibility to work in the Unites States for any employer.

 

10.Employment at Will. Your employment with the Company is “at-will.” This means
that, although the Company hopes your employment relationship with the Company
will continue for a long time, the Company, in addition to terminating your
employment for cause, may terminate this relationship for any reason at any
time, and you may terminate this relationship for any reason at any time, in
each case subject to the terms and conditions, economic and otherwise, which are
described in this letter and the documents referenced herein. Neither this
letter nor any other communication should be construed as a contract of
employment for a particular period of time.

 

If you have any questions regarding the terms and conditions of this Offer,
please call me at (715) 426-9505. If you agree to the terms and conditions of
this Offer, please sign, date and return this letter to me. Please note, a
background check will be conducted by Stone Murphy, and in accordance with our
policy, Sajan reserves the right to rescind this offer based on the findings
from the background check.

 

We look forward to having you as a member of our team. I am confident you will
find this position a challenging and rewarding opportunity.

 

Sincerely,

 

Shannon Zimmerman

Chief Executive Officer

Sajan, Inc.

 

 

Hiring Manager Signature: /s/ Shannon Zimmerman Date:  5/19/15         New
Employee Signature: /s/ Paul P. Rome Date:  5/14/15

 

 

 

 



--------------------------------------------------------------------------------



 

